Citation Nr: 0838846	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1968.

The procedural history of this appeal is complex.  The claim 
on appeal before the Board of Veterans' Appeals (the Board) 
originated from a November 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Following an appeal to the Court of Appeals for Veterans 
Claims (Court) of a 1997 Board decision which denied an 
evaluation in excess of 40 percent for a service-connected 
back disability, the claim for TDIU was Remanded by the Board 
in February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of this claim illustrates the 
obstacles to final adjudication in claims with an extended 
appeal period.  Following the Board's February 2006 Remand, 
the RO completed all actions directed in the Remand and 
issued a supplemental statement of the case (SSOC) in May 
2008.  In June 2008, the veteran requested additional time to 
respond to the SSOC.  In late July 2008, the RO transferred 
the appeal to the Board.  In August 2008, the Board received 
argument from the veteran, who now contends that he has 
cataracts secondary to his service-connected diabetes and 
peripheral neuropathy secondary to his service-connected 
diabetes mellitus.  It appears that the veteran is also 
attempting to raise a new claim for service connection for 
cardiovascular or heart disease as secondary to diabetes 
mellitus.  The Board notes that no medical provider had 
assigned a diagnosis of cataracts or peripheral neuropathy 
when the veteran first submitted his claim for TDIU in 1993.

Nevertheless, the Board cannot complete appellate review of 
the claim for TDIU until the newly-raised claims of 
entitlement to service connection for cataracts and 
peripheral neuropathy are addressed.  The law provides that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Cataracts, peripheral neuropathy and cardiovascular/heart 
disease, if present, may impair the veteran's ability to 
obtain and retain employment; if service connection is 
granted for such disorders, then occupational impairment due 
to the disorder must be considered in determining the 
veteran's entitlement to TDIU.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development and adjudication of the veteran's claims of 
entitlement to service connection.  

Additionally, the Board notes that the claims files reference 
that a Vocational Rehabilitation file from 1992 was reviewed.  
However, the claims files do not currently include a 
Vocational Rehabilitation file.  The RO and AMC have 
indicated that the Vocational Rehabilitation file can no 
longer be located.  A formal "finding of unavailability" 
describing the attempts to locate the file and documenting 
that the Vocational Rehabilitation file cannot be located 
should be included in the current claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran 
comprehensive notice of VA's duties to notify 
and assist the veteran with respect to his 
claims for service connection for 
cardiovascular/heart disease, cataracts and 
peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus.  

2.  The veteran should be afforded the 
opportunity to identify or submit clinical 
records which support his contention that he 
has cardiovascular disease, cataracts and 
peripheral neuropathy and to submit any 
written medical opinions relating these 
disorders to service-connected diabetes 
mellitus.

The veteran should also be afforded the 
opportunity to submit or identify evidence as 
to the effect of the claimed disorder on his 
industrial capability.  

3.  The veteran's VA clinical records from 
February 2008 to the present should be 
obtained.  

4.  The RO should again search for the 
veteran's Vocational Rehabilitation file.  If 
no file is located, any administrative 
information about the file should be obtained.  
A formal finding as to the attempts to locate 
the file and whether it can be located should 
be made a part of the current claims file.  

5.  The veteran should be afforded a 
comprehensive medical examination of the 
cardiovascular system and heart to determine 
whether the veteran has a heart or 
cardiovascular disorder which is secondary to 
his service-connected diabetes mellitus.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should 
be accomplished and the examiner is requested 
to report complaints and clinical findings in 
detail.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
requested examination.

The examiner should provide an opinion which 
answers the following questions:
-What disorders of the heart and 
cardiovascular system does the veteran 
currently have?
-For each diagnosed cardiovascular or heart 
disorder, please state whether it is at least 
as likely as not (a 50 percent, or greater, 
likelihood) that the veteran has a 
cardiovascular disorder which is secondary to 
or the result of his service-connected 
diabetes mellitus, to include consideration of 
aggravation.  
-For each cardiovascular or heart disorder 
that the examiner concludes is secondary to 
the veteran's service-connected diabetes 
mellitus, the examiner should describe the 
industrial impairment which would result from 
that disorder, including physical or strength 
limitations and the like.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

6.  The veteran should be afforded a 
comprehensive medical examination of the eyes 
to determine whether the veteran has an eye 
disorder, to include cataracts, which is 
etiologically related to the veteran's 
diabetes mellitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested to 
report complaints and clinical findings in 
detail.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
requested examination.

The examiner should provide an opinion which 
answers the following questions:
-What disorders of the eyes does the veteran 
currently manifest?
-For each diagnosed eye disorder, to include 
cataracts, if present, please state whether it 
is at least as likely as not (a 50 percent, or 
greater, likelihood) that the eye disorder is 
secondary to or the result of his service-
connected diabetes mellitus, to include 
consideration of aggravation.  
-For each eye disorder that the examiner 
concludes is secondary to the veteran's 
service-connected diabetes mellitus, the 
examiner should describe the industrial 
impairment which would result from that 
disorder, including physical or strength 
limitations and the like.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

7.  The veteran should be afforded a 
comprehensive medical examination of the 
neurological system to determine whether the 
veteran has neurologic disorder, to include 
peripheral neuropathy or polyneuropathy which 
is secondary to his service-connected diabetes 
mellitus.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and the 
examiner is requested to report complaints and 
clinical findings in detail.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the requested examination.

The examiner should provide an opinion which 
answers the following questions:
-What disorders of the neurological system 
does the veteran currently manifest?
-For each diagnosed neurological disorder, 
please state whether it is at least as likely 
as not (a 50 percent, or greater, likelihood) 
that the veteran has a neurological disorder 
which is secondary to or the result of his 
service-connected diabetes mellitus, to 
include consideration of aggravation.  
-For each neurological disorder that the 
examiner concludes is secondary to the 
veteran's service-connected diabetes mellitus, 
the examiner should describe the industrial 
impairment which would result from that 
disorder, including physical or strength 
limitations and the like.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

8.  The RO/AMC should clarify with the veteran 
whether he wishes to seek service connection 
for any other disorder.  If the veteran raises 
claims for service connection for additional 
disorders, the veteran's claim/s should be 
adjudicated.  Then, after all claims for 
service connection which have been raised by 
the veteran have been adjudicated, and 
industrial impairment due to each such 
disability has been described, the claim for 
TDIU should be readjudicated.  The veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


